DETAILED ACTION

Status of the Application
	In response filed on April 23, 2020, the Applicant amended claims 1 and 17; added claim 18; and cancelled claim 2.  Claims 1, 3-6, 12, 14, 17, and 18 are pending and currently under consideration for patentability.

Priority
	The instant application has a filing date of January 18, 2017 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant has amended the drawings to correct minor informalities identified in the previous action. The drawings submitted on April 23, 2020 have been accepted. These objections have been withdrawn accordingly. 

	With respect to the rejection of claims 1-6, 12, 14, and 17 under 35 U.S.C. 112 (a), Applicant has appropriately amended the claims. The rejections of claims 1-6, 12, 14, and 17 under 35 U.S.C. 112 (a) (for the reasons previously of record) have been withdrawn.

	With respect to the rejection of claims 1 and 17 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 1 and 17 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.




Response to Arguments
	Applicant’s arguments, with respect to the rejection of claims 1, 3-6, 12, 14, 17, and 18 under 35 U.S.C. 101 have been fully considered and are not persuasive. The rejections of claims 1, 3-6, 12, 14, 17, and 18 under 35 U.S.C. 101 have been maintained accordingly.

Applicant specifically argues that 
1)	“Applicant's independent claim I recites certain elements that not only reflect an improvement in the functioning of a computer and an improvement to other technology, but also provide for an application of the alleged judicial exception in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment…recite a specific a technological implementation of the alleged abstract idea through the use of an "attribution probability model," which is a machine learning technique comprising a "logistic regression model with weights generated using a Stochastic Gradient Descent algorithm on the identified interaction events associated with the one or more prior impression opportunities…As set forth in Applicant's specification, the attribution probability model is specifically engineered to "return meaningful results (i.e., an accurate prediction of probability) within a desired timeframe (e.g., milliseconds)…Thus, the elements recited in Applicant's claims 1 and 17 go well beyond any alleged mathematical concepts, cannot practically be performed in the human mind, and provide for a significant practical application of any alleged underlying abstract idea.”

Examiner respectfully disagrees with Applicant’s first argument. 
	Applicant’s first arguments conflates several considerations from different phases of the eligibility analysis, making it difficult to parse out and respond to the individual assertions. Specifically, Applicant’s generally asserts that the claim elements 1) reflect an improvement in the functioning of a computer, 2) reflect an improvement to other technology, 3) provide for a meaningful practical application of the underlying idea, and 4) cannot practically be performed in the human mind. 
Applicant’s argument with respect to the practicality of performing the process in the human mind is moot as the Examiner is not asserting that the claims are directed to subject matter falling within the “mental process” grouping of abstract ideas. 
With respect to Applicant’s “improvement” assertions, the alleged improvements are not reflected in the claims language, and it is not clear from the specification that the claimed invention is actually directed to certain improvements. As an initial matter, the claim language describing the attribution probability model are given no patentable weight (as discussed below in the “Claim Interpretation” section of this action) as the claims do not positively recite the training/generation of the model, and because the description of the model does not affect (i.e., has no functional relationship) with the method step or system function of “executing an enables the system to return results within a desired timeframe. If anything, the specification suggests that this technique requires actually requires more processing demand (see “due to the nature of the…techniques utilized by the system described herein, it is necessary to implement the attribution probability model using a specialized processor…requires access to…data in large quantities”). The specification then suggests that the processor must “construct and traverse…an efficient and optimized data structure” to meet the temporal constraints. However, the claims do not mention constructing or traversing this “efficient and optimized data structure”, and the specification does not explain how the processor constructs/traverses this “efficient and optimized data structure”. As such, the claim language does not reflect this alleged technical improvement. With respect to the accuracy, the specification suggests that “…one way…is to increase the number of training examples until the necessary accuracy level is attained”. However, the model training is not claimed, and this improvement is therefore not reflected in the claim language. Furthermore, “accuracy” (e.g., a better bid value) is not a technical improvement. It is a subjective business improvement.
	With respect to Applicant’s “practical application” assertions, that the claim serves a purpose does not mean it has additional elements that together serve to integrate the abstract idea into a practical application of that idea. Applicant has not identified any additional elements, and 

Applicant specifically argues that 
2)	“Applicant respectfully submits that the Office Action has not provided the requisite factual evidence to support its contention that Applicant's claims lack an inventive concept-as necessitated by the Berkheimer Memorandum issued by Deputy Commissioner Bahr on April 19, 2018.”

Examiner respectfully disagrees with Applicant’s second argument. 
	The Berkheimer memo does not require the Examiner provide evidence that each and every limitation was well-understood, routine, and conventional. Instead, it suggests this is a requirement only for certain “additional” elements. The novelty of an abstract idea itself (e.g., a model used to output a value) is not a consideration for eligibility.  Applicant has not identified any specific additional limitations believed to be other than well-understood, routine, and conventional. Therefore, Applicant’s argument that the claim elements in general are inventive and do no comprise well-understood activity is not persuasive,  

	Applicant’s arguments, with respect to the rejection of amended claims 1 and 17 under 35 U.S.C. 103 have been considered, but are moot in view of a new grounds of rejection. 

Claim Interpretation
	Claims 1 and 17 recite “determining, by each of the bid determination computing device, a probability…including: executing an attribution probability model that returns the probability; the attribution probability model comprising a logistic regression model with weights generated using Stochastic Gradient Descent algorithm on the identified interaction events associated with the one or more prior impression opportunities, wherein the probability is based at least in part on an amount of time elapsed between one or more of the identified interaction events and the target outcome”. However, the description of the model as being a logistic regression model  weights generated using Stochastic Gradient Descent algorithm and whose output is based at least in part on an amount of time elapsed is not given patentable weight. The claims do not positively recite training or generating the model. These steps are external to the scope of the claimed invention. The claimed invention merely requires “executing an attribution model that returns the probability”. The description of the model does not affect (i.e., has no functional In re Ngai, 70 USPQ2d 1862 (CAFC 2004); In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1, 3-6, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
Claim(s) 1, 3-6, 12, 14, and 18 is/are drawn to methods (i.e., a process), while claim(s) 17  is/are drawn to systems (i.e., a machine/manufacture), As such, claims 1, 3-6, 12, 14, 17, and 18 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 (representative of independent claim(s) 17) recites/describes the following steps; 
determining…an initial opportunity value estimate for the available impression opportunity; 
identifying…one or more interaction events associated with one or more prior impression opportunities for which the bid determination computing device submitted a winning bid; 
determining…a probability that a target outcome is attributable to at least one of the identified interaction events, including: executing an attribution probability model that returns the probability, the attribution probability model comprising a logistic regression model with weights generated using Stochastic Gradient Descent algorithm on the identified interaction events associated with the one or more prior impression opportunities, wherein the probability is based at least in part on an amount of time elapsed between one or more of the identified interaction events and the target outcome; 
adjusting…the initial opportunity value estimate for the available impression opportunity based upon the determined probability; 

These steps, under its broadest reasonable interpretation, describe or set-forth determining a probability that a conversion event (e.g., purchase) is attributable to one or more previous marketing touch points by using an attribution probability model and adjusting an initial impression opportunity value estimate (e.g., initial bid) based on this probability in an attempt to  generate a bid value proportionate to the contribution of an advertising opportunity at causing the conversion, which amounts to a fundamental economic principle or practice and/or  advertising, marketing or sales activities or behaviors; business relations. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Furthermore, these steps amounts to one or more mathematical relationships, one or more mathematical formulas or equations, one or more mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).


Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a computerized method…by the advertising system computing device” (claim 1)
“a computerized system…comprising an advertising system computing device, a requesting computing device, and a bid determination computing device” (claim 17)
“receiving, by an advertising system computing device from a requesting device loading a webpage, a first request for graphical display source code corresponding to a computerized graphical advertisement display to be inserted into one or more impression opportunities on the webpage
“transmitting, by the advertising system computing device, a bid request to each of a plurality of bid determination computing devices for one or more bids for an impression opportunity of the one or more impression opportunities”  (claims 1 and 17)
“transmitting, by each of the bid determination computing devices, the adjusted opportunity value estimate to the advertising system computing device in response to the bid request” (claims 1 and 17)
“determining, by the advertising system computing device, whether to select the impression opportunity based on the responses to the bid requests received from each of the bid determination computing devices” (claims 1 and 17)
“generating, by the advertising system computing device, graphical display source code for display on the requesting device based upon the selected response” (claims 1 and 17)

The requirement to execute the claimed steps/functions using “a computerized method…by the advertising system computing device” (claim 1) and/or “a computerized system…comprising an advertising system computing device, a requesting computing device, and a bid determination computing device” (claim 17) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of "electronic advertisements” (claims 1 and 17) and/or “receiving, by an advertising system computing device from a requesting device loading a webpage, a first request for graphical display source code corresponding to a computerized graphical advertisement display to be inserted into one or more impression opportunities on the webpage” (claims 1 and 17) and/or “transmitting, by the advertising system computing device, a bid request to each of a plurality of bid determination computing devices for one or more bids for an impression opportunity of the one or more impression opportunities”  (claims 1 and 17) and/or “transmitting, by each of the bid determination computing devices, the adjusted opportunity value estimate to the advertising system computing device in response to the bid request” (claims 1 and 17) and/or “determining, by the advertising system computing device, whether to select the impression opportunity based on the responses to the bid requests received from each of the bid determination computing devices” (claims 1 and 17) and/or “generating, by the advertising system computing device, graphical display source code for display on the requesting device based upon the selected response” (claims 1 and 17)  serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to the internet and conventional real-time bidding advertising environments, as opposed to other advertising environments where available impressions are bid on. However, the inventive concept is found in the way of adjusting the initial bid value, and this idea may be implemented in other environemtns. This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of  “receiving, by an advertising system computing device from a requesting device loading a webpage, a first request for graphical display source code corresponding to a computerized graphical advertisement display to be inserted into one or more impression opportunities on the webpage” (claims 1 and 17) and/or “transmitting, by the advertising system computing device, a bid request to each of a plurality of bid determination computing devices for one or more bids for an impression opportunity of the one or more impression opportunities”  (claims 1 and 17) and/or “transmitting, by each of the bid determination computing devices, the adjusted opportunity value estimate to the advertising system computing device in response to the bid request” (claims 1 and 17) and/or “determining, by the advertising system computing device, whether to select the impression opportunity based on the responses to the bid requests received from each of the bid determination computing devices” (claims 1 and 17) and/or “generating, by the advertising system computing device, graphical display source code for display on the requesting device based upon the selected response” (claims 1 and 17) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 3-6, 12, 14, and 18  fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-6, 12, 14, and 18 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a computerized method…by the advertising system computing device” (claim 1) and/or “a computerized system…comprising an advertising system computing device, a requesting computing device, and a bid determination computing device” (claim 17) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of "electronic advertisements” (claims 1 and 17) and/or “receiving, by an advertising system computing device from a requesting device loading a webpage, a first request for graphical display source code corresponding to a computerized graphical advertisement display to be inserted into one or more impression opportunities on the webpage” (claims 1 and 17) and/or “transmitting, by the advertising system computing device, a bid request to each of a plurality of bid determination computing devices for one or more bids for an impression opportunity of the one or more impression opportunities”  (claims 1 and 17) and/or “transmitting, by each of the bid determination computing devices, the adjusted opportunity value estimate to the advertising system computing device in response to the bid request” (claims 1 and 17) and/or “determining, by the advertising system computing device, whether to select the impression opportunity based on the responses to the bid requests received from each of the bid determination computing devices” (claims 1 and 17) and/or “generating, by the advertising system computing device, graphical display source code for display on the requesting device based upon the selected response” (claims 1 and 17) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

receiving, by an advertising system computing device from a requesting device loading a webpage, a first request for graphical display source code corresponding to a computerized graphical advertisement display to be inserted into one or more impression opportunities on the webpage” (claims 1 and 17) and/or “transmitting, by the advertising system computing device, a bid request to each of a plurality of bid determination computing devices for one or more bids for an impression opportunity of the one or more impression opportunities”  (claims 1 and 17) and/or “transmitting, by each of the bid determination computing devices, the adjusted opportunity value estimate to the advertising system computing device in response to the bid request” (claims 1 and 17) and/or “determining, by the advertising system computing device, whether to select the impression opportunity based on the responses to the bid requests received from each of the bid determination computing devices” (claims 1 and 17) and/or “generating, by the advertising system computing device, graphical display source code for display on the requesting device based upon the selected response” (claims 1 and 17) additionally simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising, and specifically online advertising. Specifically, these limitations simply describe the conventional pre-solution and post-solution processes that conventional advertisement bidding platforms utilize to select an advertisement for an online impression. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network. 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 3-6, 12, 14, and 18 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 3-6, 12, 14, and 18 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3-6, 12, 14, 17, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	In accordance with section 2161.01 I. of the MPEP, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 

	Claims 1 and 17 recite computer-implemented functional claim language with the claim element “adjusting, by each of the bid determination computing devices, the initial opportunity value estimate for the available impression opportunity based upon the determined probability”. any and all ways of adjusting the initial value based on the determined probability.
The specification merely reiterates in paragraphs [0031]-[0032] that the “DSPs 130a-130c adjust the initial opportunity value estimate for the available impression opportunity based upon the determined probability that a target outcome will be attributable to at least one of the identified interaction events” and provides a single generic example that “in one example, the DSP can decrease the initial opportunity value estimate for an available impression opportunity by an amount that factors in the already-accumulated amount of attribution probability…because the likelihood that a target outcome will be attributable to the available impression opportunity is less probable due to the amount of attribution probability allocated to the prior auctions and bids”. At most, this example generally suggests the adjustment may be an adjustment down (e.g., a decrease in value), and again reiterates that this adjustment is based on an amount of attribution probability to the other prior actions. Neither of the statements actually describe how (e.g., at least one way/algorithm) Applicant adjusts the initial bid value based on the probability of attribution to the prior event. These statements at most reiterate it is “based on” the probability value(s), and may be an adjustment down. Dependent claim 14 echoes this language. Paragraph [0032] suggests that “the DSP can decrease subsequent opportunity value estimates by an amount that is a function of the difference between the attribution probability if an additional ad is shown to a user or not”. Again, this statement at most clarifies that the adjustment may be an adjustment down. Again, this statement does not actually describe how (e.g., at least one way/algorithm) Applicant adjusts the initial bid value based on the probability value(s). Furthermore, this statement actually refers to “the difference between the attribution probability if an additional ad is shown to a user or not”, which does not appear to be reflected by or consistent with the present claim language.
Therefore, the specification fails to adequately demonstrate  (i.e. fails to provide the necessary algorithm, description of steps, flowcharts, etc.) that the Applicant possessed any and all ways of performing the function of “adjusting, by each of the bid determination computing devices, the initial opportunity value estimate for the available impression opportunity based upon the determined probability”. In other words, the claims recite functional claim language without providing in the specification examples of species that achieve the claimed function, and does not provide a disclosure of the algorithm/step-by-step instructions in sufficient detail to 
Each of the dependent claims ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 


	Claims 1, 3, 5, 6, 12, 14, 17, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (U.S. PG Pub No. 2018/0012263, January 11, 2018 - hereinafter "Yates”) in view of Little et al. (U.S. PG Pub No. 2015/0161658, June 11, 2015 - hereinafter "Little”) 

With respect to claims 1 and 17, Yates teaches a computerized method of predictive attribution-adjusted bidding for electronic advertisements, and a computerized system for predictive attribution-adjusted bidding for electronic advertisements, the system comprising an advertising system computing device, a requesting computing device, and a bid determination computing device (Figs 1-3 & [0089], comprising;
receiving, by an advertising system computing device from a requesting device loading a webpage, a first request for graphical display source code corresponding to a computerized graphical advertisement display to be inserted into one or more impression opportunities on the webpage ([0072] & [0089] & [0026] – system receives an ad request associated with an impression opportunity on a webpage and therefore receives “by an advertising system computing device from a requesting device loading a webpage, a first request for graphical display source code corresponding to a computerized graphical advertisement display to be inserted into one or more impression opportunities on the webpage” – Examiner notes that Applicant’s own disclosure acknowledges that this is a conventional step performed by well-known prior art systems in [0002]-[0004])
transmitting, by the advertising system computing device, a bid request to each of a plurality of bid determination computing devices for one or more bids for an impression opportunity of the one or more impression opportunities ([0072] & [0089] & Fig 3 – the system may determine bids for plurality of third parties and therefore the system transmits the bid request to a plurality of “bid determination computing devices” for one or more bids for an impression opportunity of the one or more impression opportunities – Examiner notes that Applicant’s own disclosure acknowledges that this is a conventional step performed by well-known prior art systems in [0002]-[0004])
determining, by each of the bid determination computing devices, an initial opportunity value estimate for the available impression opportunity; ([0037] initial bid amount is stored in associated with an advertiser’s campaign material – Examiner notes that Applicant’s own disclosure acknowledges that this is a conventional step performed by well-known prior art systems in [0002]-[0004])
identifying, by each of the bid determination computing devices, one or more interaction events associated with one or more prior impression opportunities for which the bid determination computing device submitted a winning bid; ([0041]-[0042] impression log comprises interaction events (e.g., views, clicks) associated with one or more prior served ads (i.e., prior impression opportunities for which the bid determination computing device submitted a winning bid per [0083]) – used to train prediction/attribution model, [0045] stored with timestamp, [0079])
determining, by each of the bid determination computing device, a probability that a target outcome is attributable to at least one of the identified interaction events, including: executing an attribution probability model that returns the probability ([0062]-[0067] & [0074] the system can comprise an attribution model that assigns an attribution value to different identified interaction events (e.g., the events in the log during training))
the attribution probability model comprising a logistic regression model with weights ([0062] & [0064] multidimensional logistic regression model is part of the overall attribution model because benefit prediction is part of the attribution determination – Examiner notes that, as discussed above under the “Claim Interpretation” heading, this language is given no patentable weight and therefore cannot result in a patentable distinction over Yates)
wherein the probability is based at least in part on an amount of time elapsed between one or more of the identified interaction events and the target outcome; ([0057] & [0064]-[0066] & [0074] the attribution probability is a function of the time between the interaction event (e.g., click, view) and the target outcome (e.g., purchase) – Examiner notes that, as discussed above under the “Claim Interpretation” heading, this language is given no patentable weight and therefore cannot result in a patentable distinction over Yates)
adjusting, by each of the bid determination computing devices, the initial opportunity value estimate for the available impression opportunity based upon a determined probability ([0067]-[0068] & [0072] & [0088]-[0089] the system determines a modified/combined bid value based on an initial bid value (per [0037]) using attribution values output by the model)
transmitting, by each of the bid determination computing devices, the adjusted opportunity value estimate to the advertising system computing device in response to the bid request; ([0068] & [0083] & [0088] submits the modified/combined bid to the auction - Examiner notes that Applicant’s own disclosure acknowledges that submitting bids to the advertising system computing device is a conventional step performed by well-known prior art systems in [0002]-[0004])
determining, by the advertising system computing device, whether to select the impression opportunity based on the responses to the bid requests received from each of the bid determination computing devices; ([0075] & [0083]& [0088]-[0089] highest bid selected)
generating, by the advertising system computing device, graphical display source code for display on the requesting device based upon the selected response ([0075] & [0083] & [0088]-[0089] associated ad served on webpage - Examiner notes that Applicant’s own disclosure acknowledges that this is a conventional step performed by well-known prior art systems in [0002]-[0004])
Although Yates discloses identifying historical interaction events (e.g., to train the models), assigning a probability of attribution to interaction events (e.g., assigned during training, and assigned to potential future events), and modifying bids based on determined probabilities (e.g., the probabilities assigned to potential future events) Yates does not disclose using probabilities assigned to past
weights generated using Stochastic Gradient Descent algorithm on the identified interaction events associated with the one or more prior impression opportunities
adjusting the initial opportunity value estimate for the available impression opportunity based upon the determined probability
However, Little discloses, 
adjusting the initial opportunity value estimate for the available impression opportunity based upon the determined probability ([0097] & [0197] & [0201] system identifies recent interaction events with served ads (e.g., paid search/email ads, which are associated with submitted winning bids) associated with a user that has not yet converted and per [0204] & [0020] can determine an amount of attribution credit a current exposure opportunity would receive in response to a conversion as determined using the attribution mode (described elsewhere) in light of amount of attribution probably attributable to these identified recent interactions events and the system can modify/adjust their bid according to these determined probabilities (see [0217] “may modify their bids…” & [0197] “to determine…an amount to bid for the paid search ad” and [0206] “modify bids” which all involve probability/attribution of prior events and current exposure opportunity such as a determined counterfactual gain amount)
Little suggests it is advantageous to include adjusting the initial opportunity value estimate for the available impression opportunity based upon the determined probability, because doing so can enable the system to bid an amount that is commensurate with the value an impression opportunity would have  at causing a conversion in light of recent user events ([0204] & [0020] & [0217] & [0197] & [0206]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Yates to include adjusting the initial opportunity value estimate for the available impression opportunity based upon the determined probability, as taught by Little, because doing so can enable the system to bid an amount that is commensurate with the value an impression opportunity would have  at causing a conversion in light of recent user events.
the determined probability) for the bidding adjustment strategy of Yates. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Yates and Little do not appear to disclose,
weights generated using Stochastic Gradient Descent algorithm on the identified interaction events associated with the one or more prior impression opportunities
However, as discussed above under the “Claim Interpretation” heading, this language is given no patentable weight and therefore cannot result in a patentable distinction over Yates alone and/or in combination with Little.

In an effort to expedite prosecution, Examiner notes that prior art reference “Machine Learning for Targeted Display Advertising: Transfer Learning in Action” (Perlich, C., Dalessandro, B., Raeder, T. et al. Mach Learn 95, 103–127 (2014). https://doi.org/10.1007/s10994-013-5375-2 - Cites at the end of this action) discloses a Logistic regression model with weights generated using Stochastic Gradient Descent algorithm on the identified interaction events associated with the one or more prior impression opportunities (page 112 “M6D…logistic regression trained with stochastic gradient descent to estimate…due to these methods scalability and robusteness”, see also page 114 section 4.1.2)

With respect to claim 3, Yates teaches the method of claim 1;
wherein the one or more interaction events include a view of the one or more prior impression opportunities ([0063] & [0041]-[0042] & [0052] “view” events)

With respect to claim 5, Yates teaches the method of claim 1;
wherein the one or more interaction events include a click of the one or more prior impression opportunities ([0063] & [0041]-[0042] & [0052] “click” events)

With respect to claim 6, Yates teaches the method of claim 1;
wherein the target outcome includes a sale associated with advertising content displayed in at least one of. (i) the available impression opportunity and (ii) the one or more prior impression opportunities ([0063] & [0042] & [0049] purchase target outcome associated with the available impression opportunity)

With respect to claim 12, Yates teaches the method of claim 1;
wherein the step of determining the probability that a target outcome is attributable to at least one of the interaction events includes identifying user profile information associated with the one or more interaction events and determining the probability based in part upon the user profile information ([0070] & [0066] based on user profile as well)

With respect to claim 14, Yates and Little teach the method of claim 1. Yates does not appear to disclose,
wherein the step of adjusting the initial opportunity value estimate comprises decreasing the initial opportunity value estimate by an amount dependent on the determined probability
However, Little discloses, 
wherein the step of adjusting the initial opportunity value estimate comprises decreasing the initial opportunity value estimate by an amount dependent on the determined probability (system can modify/adjust their bid according to these determined probabilities (see [0217] “may modify their bids…choose not to bid” & [0197] & [0206])
Little suggests it is advantageous to include wherein the step of adjusting the initial opportunity value estimate comprises decreasing the initial opportunity value estimate by an amount dependent on the determined probability, because doing so can enable the system to bid an amount that is commensurate with the value an impression opportunity would have  at causing a conversion in light of recent user events ([0204] & [0020] & [0217] & [0197] & [0206]).


With respect to claim 18, Yates teaches the method of claim 1;
further comprising: periodically updating, by each of the bid determination computing devices, the attribution probability model using (i) one or more new interaction events associated with one or more other impression opportunities and (ii) target outcomes associated with the one or more new interaction events ([0080]-[0081] “the training data generator may continuously or periodically update the training data based on the new information collected in the impression log…”)



	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yates in view of Little, as applied in claim 3 above, and further in view of Rose et al. (U.S. PG Pub No. 2016/0180375 June 23, 2016 - hereinafter "Rose”)

With respect to claim 4, Yates and Little teach the method of claim 3. Yates does not appear to disclose,
wherein the view is based upon viewability information of the one or more prior impression opportunities
However, Rose discloses, 
wherein the view is based upon viewability information of the one or more prior impression opportunities ([0002]-[0005] view event is based upon viewability information of the one or more prior impression opportunities)
([0002]-[0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Yates in view of Little to include wherein the view is based upon viewability information of the one or more prior impression opportunities, as taught by Rose, because doing so can ensure a view event was valid, and therefore meaningful/valued to ab advertiser.


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Cavander et al. (U.S. PG Pub No. 2015/0317670, November 5, 2015) teaches modifying advertising plans/bids based on recent user actions and the value/affect a subsequent impression would add to an eventual conversion event

“Machine Learning for Targeted Display Advertising: Transfer Learning in Action” (Perlich, C., Dalessandro, B., Raeder, T. et al. Mach Learn 95, 103–127 (2014). https://doi.org/10.1007/s10994-013-5375-2 - hereinafter "Perlich”) discloses a Logistic regression model with weights generated using Stochastic Gradient Descent algorithm on the identified interaction events associated with the one or more prior impression opportunities (page 112 “M6D…logistic regression trained with stochastic gradient descent to estimate…due to these methods scalability and robusteness”, see also page 114 section 4.1.2)


	Conclusion

	No claim is allowed


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621